FILED
                            NOT FOR PUBLICATION                              MAR 17 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



CRISTIAN COREAS-GIRON,                           No. 09-70577

              Petitioner,                        Agency No. A094-917-285

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before: FARRIS, LEAVY, and BYBEE, Circuit Judges.

       Cristian Coreas-Giron, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals' (“BIA”) order dismissing his appeal

from the immigration judge's decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review de novo the

BIA's legal conclusions and review for substantial evidence factual findings.

Barrios v. Holder, 581 F.3d 849, 854 (9th Cir. 2009). We deny the petition for

review.

      Substantial evidence supports the BIA's determination that Coreas-Giron

failed to establish the extortion demands and threats from gang members were on

account of a protected ground. See id. at 856 (evidence supported conclusion that

gang victimized the petitioner for economic and personal reasons rather than on

account of a protected ground); see also Parussimova v. Mukasey, 555 F.3d 734,

740 (9th Cir. 2009) (“[t]he REAL ID Act requires that a protected ground represent

‘one central reason’ for an asylum applicant's persecution”). Accordingly,

because Coreas-Giron failed to demonstrate he was persecuted or fears persecution

on account of a protected ground, we deny the petition as to his asylum and

withholding of removal claims. See Barrios, 581 F.3d at 856; see Ochave v. INS,

254 F.3d 859, 865 (9th Cir. 2001) (“Asylum generally is not available to victims of

civil strife, unless they are singled out on account of a protected ground.”).

      Substantial evidence also supports the agency's denial of CAT relief because

petitioners did not establish a likelihood of being tortured in El Salvador. See

Santos-Lemus v. Mukasey, 542 F.3d 738, 747-48 (9th Cir. 2008).
      Finally, we reject Coreas-Giron’s contention that his case should be

remanded to the BIA in order to assess the impact of the William Wilberforce

Trafficking Victims Protection Reauthorization Act of 2008, Public Law 110-457,

122 Stat 5044. Since he lives with his mother in the United States, Coreas-Giron

fails to meet the requirement for an unaccompanied alien child - that “no parent or

legal guardian in the United States is available to provide care and physical

custody.” See 6 U.S.C. § 279(g)(2)(C)(ii).

      PETITION FOR REVIEW DENIED.